Citation Nr: 1728780	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  09-16 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected hypertension.

2. Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1997 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California.

The Board previously considered this appeal. In a November 2013 decision, the Board denied an initial compensable rating for service-connected hypertension and denied service connection for bilateral hearing loss. The Veteran filed an appeal of the Board's decision, and in December 2014, the United States Court of Appeals for Veterans Claims (Court) issued a memorandum decision, which vacated the decision with respect to the issue of an initial compensable evaluation for service-connected hypertension and service-connected bilateral hearing loss, and remanded these two matters to the Board for further action. 

In August 2015, the Board again issued a decision, which, in relevant part, denied an initial compensable rating for service-connected hypertension and denied service connection for bilateral hearing loss. The Veteran again filed an appeal of the Board's decision, and in March 2016, the Court granted a Joint Motion for Partial Remand (JMR), which vacated the portion of the August 2015 decision that denied the Veteran's claims of entitlement to an initial compensable disability rating for service-connected hypertension and entitlement to service connection for bilateral hearing loss, and remanded the matter for proceedings consistent with the motion.

In July 2016, the Board remanded the claims for additional development. They have now been returned for further appellate review.

The Board's review of the claims file reveals that additional development on the issue of entitlement to service connection for a skin disorder is required and that the Agency of Original Jurisdiction (AOJ) may still be in the process of conducting such development. As such, the Board will not accept jurisdiction of the issue at this time. However, the issue will be the subject of a subsequent Board decision if otherwise in order. 


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's hypertension has not been shown to be productive of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, nor has there been a showing that he has a history of diastolic pressure predominantly 100 or more with required use of continuous medication for control.

2. The Veteran does not have a hearing loss disability for VA compensation purposes. 


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.104, Diagnostic Code 7101 (2016).

2. The criteria to establish service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify under the Veterans Claims Assistance Act of 2000 was satisfied by November 2008 and August 2009 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's appeal, in part, arises from an appeal of the initial evaluation following the grant of service connection for hypertension. Once service connection is granted, the claim is substantiated, and additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims. Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VA has complied with its duty to assist, to include substantial compliance with the prior remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records, post-service VA and private treatment records, VA examination reports, and lay statements from the Veteran.  

In accordance with the Board's July 2016 remand directives, the AOJ scheduled appropriate VA examinations. There is nothing to suggest the recent examination or opinion is inadequate or that further action is required to comply with the remand instructions and the Veteran has pointed to any inadequacies.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the July 2016 remand directed the AOJ to request signed authorization and general release forms and attempt to obtain and associate with the record all treatment records that pertain to the Veteran's bilateral hearing loss. Letters dated in August 2016 and February 2017 requested completed and signed authorization and general release forms. However, the Veteran did not complete an appropriate authorization form to allow VA to obtain any additional records or identify any other VA or non-VA providers. The Board emphasizes that "the duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Rating for Hypertension

The Veteran asserts that a higher initial disability rating is warranted for his service-connected hypertension. The Veteran's hypertension is currently rated as noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 7101. In every instance in which the Ratings Schedule does not provide a zero percent disability rating for a diagnostic code, a zero percent shall be assigned when the requirements for a compensable disability rating are not met. 38 C.F.R. § 4.31.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Id. It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3. If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). However, the Veteran is appealing the initial assignment of a disability rating. As such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time. Fenderson v. West, 12 Vet. App. 119 (1999). Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology. Any change in a diagnostic code by VA must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Under Diagnostic Code 7101, a 10 percent disability rating requires diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or that an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control. A 20 percent disability rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. A 40 percent disability rating requires diastolic pressure predominantly 120 or more. A 60 percent disability rating requires diastolic pressure predominantly 130 or more.

Review of the medical evidence of record does not show that the Veteran's diastolic pressure has been predominantly 100 or more, his systolic pressure has been predominantly 160 or more, or that he had required continuous medication for a history of diastolic pressure predominantly 100 or more. For example, private treatment records dating from March 2006 to August 2006 indicate blood pressure readings of 124/80, 142/82, 136/98, 131/80, 140/102, 138/104, 136/78, and 120/80. VA treatment records dated in October 2011 and November 2011 indicated blood pressure readings of 136/84, 142/94, and 144/90. One October 2011 reading was 166/88. Home readings were indicated to be 125-138/82-93. The VA treatment records indicate that the Veteran was not taking medication.

On VA examination in October 2009, the examiner indicated that, while the Veteran had been taking medication for hypertension in service, he was not taking medication for his condition at that time. Blood pressure readings in the examination were 144/67, 148/70, and 140/67. A VA examination report dated in January 2012 found that the Veteran took medication for his hypertension. Blood pressure readings were 120/80, 120/78, and 120/78. The examiner stated that the Veteran's "chest x-ray is normal. His electrocardiogram shows J-point ST segment elevation in the anterior leads which most likely represents variant repolarization abnormalities with associated anterolateral ST segment T-wave inversion rather than ischemia. He is not symptomatic." 

On VA examination in September 2016, the examiner indicated that while the Veteran had been placed on medication for a short time, he had not taken medication for a few years. Blood pressure readings in the examination were 142/90, 135/90, and 142/95. Once again, no symptoms were attributed to his hypertension. The examiner opined that "[t]he [V]eteran's repolarization on EKG [was] a nonspecific finding in the setting of a negative exercise treadmill sestamibi stress test, achieving 12.5 METS, and mild left ventricular hypertrophy on echocardiogram." The left ventricular ejection fraction was 55 percent.  The examiner further provided that mild left ventricular hypertrophy was a result of his hypertension.  

As an aside, the Board notes that the Veteran has been separately rated for hypertensive heart disease associated with hypertension; he receives a 30 percent evaluation for this disability.  Hypertensive heart disease associated with hypertension disability is rated under diagnostic code 7007 which provides a 30 percent rating for a workload of 5 METs but not greater than 7 METs.  A 60 percent rating is warranted when a workload is greater than 3 METs but not greater than 5 that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The above evidence does not indicate a worsening of the hypertensive heart disease associated with hypertension and an inferred or informal claim for an increase in that disability is not evidenced by this information.  

On VA examination in February 2017, the examiner indicated the Veteran was still not taking medication for his hypertension. Blood pressure readings in the examination were 124/80, 124/84, and 120/76. An i/iv systolic murmur was heard intermittently at the apex and did not change with maneuvers. The examiner also noted the Veteran was diagnosed with chronic kidney disease by estimated glomerular filtration rate (eGFR), but opined that it was less likely as not that his low eGFR was due to his hypertension. The examiner further opined that due to the Veteran's muscle mass his calculated eGFR was low and if calculated by direct measurement his actual GFR would be normal.

The Board finds the VA examiners' medical opinions highly probative of the Veteran's current condition and lack of increase in symptoms for this disability because they not only contain clear conclusions with supporting data, but also reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The September 2016 examiner specifically addressed the finding of repolarization on EKG and found that it was a nonspecific finding in the setting of a negative exercise treadmill sestamibi stress test.  As such, the Board finds that this information is of no significance to the claim for an increased rating for hypertension which is rated on the levels of diastolic and systolic pressure readings.  Further, the Veteran and his attorney have provided no information as to why this non-specific finding is significant to the claim for hypertension.  

In the March 2016 JMR, the parties agreed that further explanation regarding the Veteran's repolarization abnormalities was needed because they "may...indicate a worsening of hypertension warranting a higher evaluation via extraschedular consideration." Further explanation of the repolarization abnormalities was sought, and in September 2016 the examiner opined that "[t]he [V]eteran's repolarization on EKG [was] a nonspecific finding in the setting of a negative exercise treadmill sestamibi stress test, achieving 12.5 METS, and mild left ventricular hypertrophy on echocardiogram." The September 2016 examiner attributed the repolarization abnormalities to hypertensive heart disease, which has separate symptomatology and rating criteria than hypertension, as demonstrated by the mild left ventricular hypertrophy. Subsequently, he was granted service connection for hypertensive heart disease and rated under separate diagnostic criteria for his mild left ventricular hypertrophy. He has not filed a Notice of Disagreement with the rating decision pertaining to his hypertensive heart disease. Since the additional symptomatology has been attributed to a separate disability that the Veteran has been subsequently service-connected for, extra-schedular consideration for the symptomatology is not warranted.

An April 2017 VA treatment record shows the Veteran resumed medication for his hypertension.

Based on a review of the complete evidence of record, the Board finds that a compensable disability rating for hypertension under Diagnostic Code 7101 is not warranted. The medical evidence demonstrates that the Veteran's blood pressure readings throughout the period on appeal more closely approximate the criteria for the current noncompensable rating. Specifically, the Board notes that for most of the appeal period the Veteran was not taking medication for his hypertension. Recently, he was noted to be back on medication; however, he has no history of predominant diastolic readings of 100 or more, or predominant systolic readings of 160 or more. The diagnostic code is clear that for a minimum 10 percent rating for hypertension, the individual must have a history of diastolic pressure predominantly 100 or more who required continuous medication for control.  The Veteran does not have a history of diastolic pressure predominantly 100 or more.  Both elements are required to meet the minimum requirement for a 10 percent evaluation under DC 7101.  For these reasons, the Board concludes that the Veteran's hypertension does not more nearly approximate the criteria for a compensable disability rating.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's hypertension. However, the Board finds that his symptomatology was stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted.

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than evaluated. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses. Layno, 6 Vet. App. at 470. He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes. See Robinson v. Shinseki, 557 F.3d 1355 (2009). Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

Finally, the Board finds that the Veteran's hypertension does not warrant referral for extra-schedular consideration. In exceptional cases where schedular ratings are found to be inadequate, consideration of an "extra-schedular" disability rating is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Here, the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration. The level of severity of the Veteran's hypertension is adequately contemplated by the applicable diagnostic criteria. The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate. 


Further, the February 2017 examiner discussed additional symptomatology of low eGFR which resulted in a diagnosis of chronic kidney disease. The examiner opined that it was less likely than not that his low eGFR was due to his hypertension. The examiner further opined that his low eGFR was due to his muscle mass, and if calculated by direct measurement his actual GFR would be normal. Since the examiner explained why the low eGFR is not attributable to his hypertension, this symptomatology does not warrant extra-schedular consideration.

In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.

Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Accordingly, the claim will not be referred for extra-schedular consideration.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability. See Rice v. Shinseki, 22 Vet. App. 447 (2009). The evidence does not indicate nor has it been claimed that the Veteran's hypertension disability made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

Based on the foregoing, the Board concludes that the Veteran's hypertension has been no more than 0 percent disabling for the period on appeal. All evidence has been considered and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III. Service Connection for Bilateral Hearing Loss

The Veteran is claiming entitlement to service connection for bilateral hearing loss.
VA considers normal hearing to be from 0 to 20 decibels. Hensley v. Brown, 5 Vet.
App. 155, 157 (1993). Additionally, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A.
§ 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Organic diseases of the nervous system, including sensorineural hearing loss, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Where a chronic disease has been  incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection. 38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system (including sensorineural hearing loss), to a degree of 10 percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the Veteran's service treatment records do not indicate that the Veteran had hearing loss in service. In addition, there is no record of hearing loss within one year of service discharge.

In order to determine whether the Veteran has bilateral hearing loss that is related to his active service, he was afforded a VA examination in September 2009. The Veteran reported working in aviation maintenance during service. Hearing protection was noted to have been used when required. He denied significant nonmilitary noise exposure. Upon examination in September 2009, the Veteran was not found to have hearing loss in either ear as defined by 38 C.F.R. § 3.385. He was diagnosed as having hearing within normal limits, bilaterally. Word recognition ability was indicated to be excellent, bilaterally. The examiner stated that there was no bilateral hearing loss significant for VA purposes or related to in-service noise exposure.

The Veteran's outpatient treatment records were reviewed. One audiogram from March 2006 was found, but this does not show hearing loss as defined by VA. Another private treatment record from May 2006 indicates that the Veteran endorsed moderate ear pressure "right worse than left." The treating physician listed the Veteran's hearing as "conversational speech rarely or never misunderstands words." The physician also listed the results of diagnostic tests that were completed during this visit as, "Audiometry: Pure tone air thresholds. Both ears-conductive hearing loss. Tympanometry: bilateral (when ears are same) is Type B (extreme negative pressure; >-250mm H2O, flat curve)." However, this examination does not show the actual decibel levels of hearing loss or whether audio testing was conducted in accordance with the procedures outlined in 38 C.F.R. § 3.385. There is also no medical opinion regarding a possible nexus to service. As a result, this report does not serve to substantiate the claim.

The Board notes that in the March 2016 JMR the parties agreed that the AOJ had an obligation to attempt to obtain the audiogram results from the private opinion because the audiogram results were relevant to whether the Veteran had a current disability. As noted above, the AOJ sent letters in August 2016 and February 2017 that requested completed and signed authorization and general release forms in order to request the audiogram results. However, the Veteran did not complete an appropriate authorization form to allow VA to obtain any additional records or identify any other VA or non-VA providers. The Board emphasizes that "the duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As a result, the Board finds that the information contained in the May 2006 private record is inadequate as it fails to provide information necessary to evaluate the Veteran's claim.  It is unclear, from the evidence described in this note, whether the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

In this case, the Board notes that the September 2009 VA examiner did not examine the Veteran's claims file in connection with his examination and report. In such a case, remand for review and comment on the claims file would usually be warranted. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v.
Nicholson, 21 Vet. App. 120, 123 (2007). However, in this case, a review of the claims file would not change the objective testing results indicating no current hearing loss for VA purposes. In this regard, the Board notes that the Court in
Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file. As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner; these findings were considered valid despite flaws in the record. Id. A review of the Veteran's claims file, while desirable, is not necessary in this case to successfully evaluate the Veteran's claim.

Based on the foregoing, the Board finds that entitlement to service connection is not warranted for bilateral hearing loss. The Veteran has not exhibited a hearing loss disability for VA compensation purposes either in service or since separation from active duty. Absent a showing of current disability, service connection is not for application. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches. See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993). The credibility and weight to be attached to these opinions is within the province of the Board. Id. In this case, the Board finds that the VA medical opinion, based as it was on an examination of the Veteran, is most probative in this case.

In this regard, the Board notes that the Veteran has contended on his behalf that he has hearing loss related to his active service. Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and are within the realm of his or her personal knowledge. See Jandreau, 492 F.3d at 1377 (lay testimony may be competent to identify a particular medical condition). Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, while VA must consider lay evidence, it may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring) ("the Board should avoid overbroad statements about the competence of laypersons and should carefully distinguish its treatment of lay testimony of symptoms and its analysis of lay competence on issues of diagnosis or causation"). Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions such as diagnosing bilateral hearing loss for VA purposes. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board further finds that questions regarding the diagnosis of a disability and the relationship between such disability and military service are complex in nature. Id. Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds the Veteran's statements to be of no probative value as he is not competent to opine on such a complex medical question.

After a full review of the record, the Board finds that the weight of the evidence demonstrates that bilateral hearing loss did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not related to service for the reasons discussed above. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

An initial compensable disability rating for service-connected hypertension is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


